***********
The undersigned have reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Ledford. The appealing party has not shown good grounds to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Decision and Order.
                               ***********
Based upon the evidence of record, the Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1. Plaintiff is incarcerated in the North Carolina Department of Correction and is currently housed at Anson Correctional Institution in Polkton, North Carolina.
2. Plaintiff alleges that while incarcerated in 1994, the dental care he received was negligent. Medical records submitted for 1996 and 1997 show that plaintiff has since refused dental treatment. Plaintiff testified that he would not allow any dentist employed by the Department of Correction to give him dental treatment.
3. The evidence of record fails to establish that any of the dental care rendered to plaintiff by the named individuals did not comply with the appropriate standard of medical care.
                               ***********
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Plaintiff has failed to prove that he has been injured as a result of any negligence by Dr. Bell, Dr. Hutchinson, Dr. Roe or other medical staff or any other employee of defendant as a result of the dental treatment rendered in 1994. Therefore, plaintiff' claim must be denied pursuant to N.C. Gen. Stat. § 143-291 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
 ORDER
1. Plaintiff's claim is hereby DENIED.
2. Each side shall bear its own costs.
This the 14th day of October 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER